Citation Nr: 1525076	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disability and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1989 to April 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to: (1) service connection for a back disability (reopened); (2) service connection for a left knee disability (reopened); and (3) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the August 2007 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for back and bilateral knee disabilities, finding that no evidence had been received showing that a back disability or a bilateral knee disability was incurred in or caused by service.

2.  Evidence received since the August 2007 rating decision relates to the previously unestablished fact of the relationship (nexus) between a current back and bilateral knee disability and service.

3.  There was no psychiatric injury, disease, or stressor event during service.

4.  The Veteran was once treated for symptoms of situational anxiety related to an upcoming deployment during service.
 
5.  The current psychiatric disability, diagnosed as bipolar disorder and PTSD, was manifested many years after service separation and is not causally or etiologically related to service.  

6.  No right knee injury or disease or chronic symptoms of right knee arthritis were manifested during service.
 
7.  Symptoms of right knee arthritis have not been continuous since separation from service and were not manifested to a compensable degree in the year following separation from service. 

8.  Right knee arthritis was manifested many years after service and is not causally or etiologically related to service.

9.  No neck injury or disease or chronic symptoms of neck arthritis were manifested during active service.

10.  Symptoms of neck arthritis have not been continuously manifested since service and were not manifested to a compensable degree in the year following separation from service.   

11.  Neck arthritis was manifested many years after service separation and is not causally or etiologically related to service. 

12.  Bilateral flat feet and plantar fasciitis were manifested during service and have continued since service. 

13.  On February 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issues of service connection for hearing loss and tinnitus is requested.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying reopening of service connection for back and bilateral knee disabilities became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a psychiatric disability, to include bipolar disorder and PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a right knee disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a neck disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for flat feet (pes planus), to include bilateral plantar fasciitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

8.  The criteria for withdrawal of the appeal for service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of the appeal for service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the November 2012 and December 2012 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence needed to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The November 2012 and December 2012 notice letters satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA medical examinations in February 2013, August 2013, and December 2013.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of each disability when providing the medical opinions.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination or medical opinion for the appeals adjudicated herein.  

For the purposes of this adjudication, the Board has assumed that the Veteran was recently diagnosed with arthritis of the neck and right knee as reported at the recent Board hearing.  In the absence of credible evidence of in-service neck or right knee injury, disease, or event, no further medical examination or medical opinion is needed for the claimed neck or right knee disability as any medical opinion linking the current neck and right knee disabilities to service would be based on the inaccurate factual premise of in-service injury, disease, and/or event.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required) see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and explained to the Veteran that her testimony should primarily focus on why she believes each claimed disability is related to service and discuss any current diagnosis when there is a question of current disability is at issue.  The VLJ posed several questions throughout the hearing to elicit testimony regarding the alleged in-service injury or disease or stressor event, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which the Veteran sought service-connected disability benefits.  During the course of the hearing, the VLJ advised the Veteran to submit evidence of a current diagnosis and nexus opinions on the claimed disabilities.  The VLJ agreed to hold the record open for 60 days after the Board hearing to allow time to submit additional evidence in support of the appeals.  In April 2015, the Veteran submitted a letter from a treating VA medical provider.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeals adjudicated herein.  In view of the foregoing, the Board will proceed with review.  

Reopening Service Connection for Back and Knee Disabilities

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

In the August 2007 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for back and bilateral knee disabilities, on the bases that no evidence had been received showing that a back disability or a bilateral knee disability was incurred in or caused by service (the basis of the prior final denial).  In August 2007, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the August 2007 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the August 2007 rating decision denying reopening of service connection for back and bilateral knee disabilities became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the August 2007 rating decision in the context of all the evidence of record, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for a back disability.  VA treatment records have been associated with the record that contain diagnoses of degenerative disc disease of the thoracic spine and partial compression deformity at T8.  See, e.g., June 2013 VA primary care note.  Also, at the Board hearing, the Veteran testified that she had been diagnosed with arthritis in the lower back, and the testimony is presumed credible for the limited purpose of reopening the claim.  The VA treatment records and hearing testimony reflect additional back diagnoses of degenerative disc disease of the thoracic spine, partial compression deformity at T8, and arthritis of the low back that were not previously considered by the RO at the time of the August 2007 rating decision and, thus, are new to the record.  Considered together with in-service treatment for low back pain in May 1989, and the Veteran's report of chronic back pain since service, the new evidence addresses the ground of the prior denial (i.e., nexus to service), and so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a back disability.  See 38 C.F.R. § 3.156(a). 

The Board next finds that new and material evidence has been received to reopen service connection for a bilateral knee disability.  At the Board hearing, the Veteran testified that she had been diagnosed with arthritis in the knees, and the testimony is presumed credible for the limited purpose of reopening the claim.  The hearing testimony reflects a current diagnosis of bilateral knee arthritis that was not previously considered by the RO at the time of the August 2007 rating decision and, thus, is new to the record.  Considered together with in-service treatment for left knee pain in January 1990 after a parachute jump, the Veteran's competent report of recurrent bilateral knee pain since service that is presumed credible for the limited purpose of reopening the claim (see May 2007 VA primary care note), and the medical opinion that the bilateral knee pain was most consistent with patellar femoral syndrome included in a March 2007 VA rheumatology outpatient note, the new evidence addresses the ground of the prior denial (i.e., nexus to service), and so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a bilateral knee disability.  See 38 C.F.R. § 3.156(a).  

Because the RO reopened service connection for a right knee disability and adjudicated the claim on the merits (in the context of the service connection appeal for a bilateral knee disability), and all proper development has been completed, the Board will consider service connection for a right knee disability on the merits below.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As explained below, the Veteran is diagnosed with PTSD and bipolar disorder with no evidence of psychosis.  Neither psychiatric diagnosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the psychiatric diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has also reported recent diagnosis of arthritis of the neck and the right knee.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the diagnosis of arthritis.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In this case, the Veteran's appeal was certified to the Board in October 2014, so the revised regulations are applicable.  

Service Connection Analysis for a Psychiatric Disability

Although she had service in the Southwest Asia theater of operations and was exposed to hostile military activity, the Veteran does not contend that the psychiatric disability is related to combat, fear of hostile military or terrorist activity, or that she was a prisoner of war.  Rather, the Veteran only contends that the current psychiatric disability was caused by harassment by a superior officer during service and the anxiety she had during service was related to the current psychiatric disability.  

 For PTSD claims based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or explained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C F R § 3 304(f)(5) (2014).

At the outset, the Board finds that the Veteran is diagnosed with PTSD and bipolar disorder.  Although a treating VA mental health provider, in January 2014, diagnosed bipolar disorder and anxiety disorder not otherwise specified (NOS) (rather than bipolar disorder and PTSD), these medical diagnoses are of lesser probative value than the diagnosis of PTSD made by the August 2013 VA examiner.  The January 2014 treating VA mental health provider did not address the prior diagnosis of PTSD or provide a rationale for the apparent change of diagnosis.  The August 2013 VA examiner, on the other hand, explained how the Veteran met the criteria for PTSD in the examination report and based the medical opinion on interview and examination of the Veteran and review of the record.  Also, since the January 2014 treatment record noting a psychiatric diagnosis of anxiety disorder NOS, another treating VA medical provider wrote that the Veteran was being treated for PTSD and bipolar disorder, which is consistent with the diagnoses rendered by the August 2013 VA examiner.  See April 2015 letter.  The Board notes that the December 2013 VA examiner alternatively opined that the Veteran only had bipolar disorder and did not have PTSD.  Nonetheless, in consideration of the diagnoses of PTSD included in the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current diagnoses of PTSD and bipolar disorder.     

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that psychiatric injury or disease was manifested during service or that symptoms of psychiatric disability were manifested during service.  The claimed in-service stressor event of being harassed by a superior officer has not been sufficiently supported by credible, independent evidence.  See September 2013 VA Memorandum (formal finding on lack of information required to verify stressors in connection to the PTSD claim).  The only notation of anxiety during service is shown in August 1990, and the Veteran then reported that the anxiety was due to readiness for deployment to the volatile Middle East.  The service medical examiner attributed the symptoms to situational anxiety.  There were no other references to anxiety during service, and the Veteran chose not to have a service separation examination.     

The weight of the lay and medical evidence shows no other psychiatric symptoms or psychiatric diagnosis until many years after service separation.  When the Veteran filed the April 2003 VA disability claims, she made no mention of having any psychiatric problems related to service.  Rather, the post-service evidence shows psychiatric diagnosis of bipolar disorder in 2002, approximately 10 years after service separation.  See, e.g., May 2003 VA mental health consultation note (noting that the Veteran was diagnosed with bipolar mood disorder in June 2002).   The earliest PTSD diagnosis was in 2013, approximately 21 years after service separation.  The evidence shows that the ten-year period between service separation in 1992 and bipolar diagnosis in 2002, and the twenty-one year period between service separation in 1992 and the PTSD diagnosis is one factor -- considered with other factors in this case that include absence of continued symptoms in service, a history upon treatment that only dates to post-service onset, history of pre-service and post-service events, and filing a claim for service connection for other disabilities but not claiming or mentioning a psychiatric disorder -- that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Although the Veteran testified at the Board hearing that she had anxiety throughout service and has had anxiety since service, the account is inconsistent with, and outweighed by, the more credible lay and medical evidence contemporaneous to service showing no psychiatric symptoms or disability other than the one episode of situational anxiety in August 1990, and the post-service lay and medical evidence showing no psychiatric symptoms or psychiatric disability until approximately 2002.  Also, during the course of psychiatric treatment from 2003 to 2007 (i.e., several years before filing the current psychiatric claim), the Veteran reported a history of childhood abuse and childhood mood swings, as well as a car accident in 2000 resulting in the death of her daughter, but did not make any mention of having had any traumatic event or psychiatric symptoms during service.  Because the Veteran had an incentive to report accurately her history of psychiatric symptoms and traumatic events in order to receive proper care, the statements made to mental health providers many years before filing the current disability claim are particularly trustworthy and of significant probative value.  The account of psychiatric symptoms throughout service and since service, which was made many years after service separation and first made in connection with the claim for service-connection compensation benefits, is not credible, so is of no probative value.  

The weight of the evidence shows that that the current psychiatric disability, which manifested many years after service, is not otherwise causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the December 2013 VA examiner provided a negative opinion on the question of whether there was a nexus between the bipolar disorder and service.   The December 2013 VA examiner opined that the Veteran did not show a nexus or progression of a diagnosis of bipolar in service.  The December 2013 VA examiner noted that the Veteran was stressed and anxious about an upcoming deployment in January 1990, and was not treated for mental problems after service until 2002.  The December 2013 VA examiner explained that bipolar disorder was a severe and persistent mental disorder that was progressive in nature and, due to the course and pattern of bipolar disorder, it would be expected that there would have been treatment for a mental disorder within the first six months to a year of service with an extended period over the next two decades; however, there was no such evidence demonstrated.  See Board hearing transcript, pages 8-9 (testifying that she did not receive psychiatric treatment for many years after service separation).  The December 2013 VA examiner added that bipolar disorder was not caused by the one-time intervention for feeling anxious during service, explaining that it was not a psychiatric diagnosis but only a notation that the Veteran felt anxious which can be typical prior to deployment to a war zone.  

Regarding the diagnosis of PTSD, the Board notes that the August 2013 VA examiner noted that PTSD was related to harassment during service and the 2000 car accident; however, as noted above, the claimed in-service stressor event of being harassed during service has not been sufficiently supported by credible, independent evidence.  Consequently, the medical opinion linking fifteen percent of the Veteran's PTSD to the in-service stressor event of being verbally abused by a supervisor at Fort Bragg, which assumes as fact the occurrence of a claimed stressful event that has not been sufficiently supported by credible evidence, is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight). 

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms she has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, she is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-5 cautions that it was "not sufficient to simply check off the symptoms in the diagnostic criteria to make a mental disorder diagnosis."  Rather, clinical training is required "to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges."  The "purpose of DSM-5 is to assist trained clinicians in the diagnosis" of various mental disorders.  The weight of the evidence shows that symptoms of the current psychiatric disability were not manifested until approximately a decade after service separation and are not related to service.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment during service (other than anxiety related to deployment in 1990) or for many years after service separation, and no link between the current bipolar disorder and service.  Although the August 2013 VA examiner linked the PTSD, in part, to the claimed in-service stressor event, the occurrence of the claimed stressor event has not been sufficiently supported by credible independent evidence and is of no probative value.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a mood disorder must also be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Knee and Neck Disabilities

The Veteran contends that she has a right knee disability and neck disability due to right knee and neck injuries sustained during parachute jumps that occurred during service.  She seeks service connection on this basis.

At the outset, the Board notes that there is some evidence of record showing that the Veteran does not have a right knee disability or neck disability.  See, e.g., February 2013 VA medical examination report (checking no when asked if the Veteran now had or had ever been diagnosed with a cervical spine (neck) condition, and only noting a history of left knee disability from 1990 that had resolved without mention of a right knee disability).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability during or immediately prior to the claim period, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

At the February 2015 Board hearing, however, the Veteran reported that she had been diagnosed with right knee arthritis and neck arthritis by VA approximately within the past year.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board will assume for the purposes of this adjudication that the Veteran has a current diagnosis of right knee arthritis and neck arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating that a layperson is competent to relate a diagnosis told to him or her by a medical professional).  

After review of all the lay and medical evidence of record, the Board finds that there was no right knee or neck injury or disease during service, chronic symptoms of right knee or neck arthritis during active service, or continuous symptoms of right knee or neck arthritis since service, including to a compensable degree within the first post-service year.  Although the service treatment records, which are complete, show that the Veteran participated in parachute jumps, they show no resulting injury to the right knee or neck.  Service treatment records are absent of any complaint of, diagnosis of, or treatment for a right knee or neck injury, disease, or symptoms.  

Because the service treatment records show that the Veteran received treatment for a left knee injury related to a parachute jump in January 1990, right knee and neck disabilities, including any injury, disease, or symptoms related to parachute jumping, are conditions that would have ordinarily been recorded during service; therefore, because the service treatment records are complete, and the lay and medical evidence contemporaneous to service shows no injury or disease of the right knee or neck, this factor weighs against finding that there was right knee or neck disease or injury during service or chronic symptoms of right knee or neck arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The earliest post-service evidence of right knee complaints is dated in 2003, approximately eleven years after service separation.  The earliest post-service evidence of neck complaints is dated in 2007, approximately fourteen years after service separation, and was then related to a non-service-connected disorder of mild lymphadenopathy.  The approximate eleven year gap between service and post-service right knee complaints and fourteen year gap between service and post-service neck complaints is a factor that weighs against service incurrence.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  

The Veteran has alleged that she has experienced continuous symptoms of right knee and neck arthritis since service; however, in the context of this case that includes no in-service injury, the Board does not find the report to be credible.  The lay and medical evidence generated more contemporaneous to service and showing no in-service right knee or neck injury, symptoms or disease, and no right knee or neck problems until many years after service, is more credible and of greater probative value than the Veteran's unsupported lay assertions of right knee and neck symptoms since service, which was first made many years after service separation when the memory is likely to be less reliable.    

The weight of the evidence shows that the current right knee and neck disability is not otherwise causally or etiologically related to service.  There is no credible evidence of record linking the right knee disability or neck disability to service.        

The Veteran, as a lay person, is competent to report past and current right knee or neck injury or symptoms; however, she is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of right knee and neck symptoms until many years after service.  Arthritis is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person.  There are various possible etiologies of arthritis, only one of which involves trauma to a joint.  Arthritis is diagnosable only by X-ray or similar specific specialized clinical testing.  For these reasons, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of arthritis in this case, where there is an absence of in-service right knee or neck injury, disease, or symptoms, and the credible reports of symptoms begin many years after service.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results; therefore, the Veteran's lay opinion is of no probative value.  

Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the right knee disability and neck disability, including arthritis, may be presumed to have been incurred in service (see 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a)) or were otherwise causally or etiologically related to service (see 38 C.F.R. § 3.303(d)); therefore, service connection must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Service Connection Analysis for a Bilateral Foot Disability

The Veteran contends that she has a bilateral foot disability (i.e., "fallen arches") due to service.  See June 2007 VA Form 21-4138.  She asserts that she had foot problems during service, and has had foot problems since service, to include current pain, stiffness, and loss of motion.  At the Board hearing, the Veteran testified that she was diagnosed with plantar fasciitis during service, and has suffered from plantar fasciitis since that time.  See Board hearing transcript, pages 29-30.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has bilateral flat feet related to service.  Flat foot is defined as a condition in which one or more of the arches of the foot have been lowered and flattened out; therefore, it is a condition capable of lay diagnosis.  See Dorland's Illustrated Medical Dictionary 709 (30th ed. 2003).  The Veteran's service treatment records show treatment for various foot problems on several occasions during service, to include pes planus (i.e., flat feet) in August 1989.  On the June 2007 VA Form 21-4138, the Veteran reported that she had suffered from "fallen arches" since service.  There is no competent evidence to the contrary of record, and no indication in the record that the Veteran's report of flat feet since service is not credible.  The August 2013 VA foot examination noted that the Veteran did not have and had never had any foot condition other than flat foot.  There was no discussion as to whether or not the Veteran had flat feet.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for flat feet (i.e., pes planus) under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


Regarding the reported diagnosis of plantar fasciitis, the Board notes that plantar fasciitis is defined as inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994)).  The Veteran has complained of foot pain and cramping associated with the plantar fasciitis since service.  Bilateral plantar foot pain is specifically noted in the rating criteria for DC 5276 for acquired flatfoot.  Swelling (i.e. inflammation) and tenderness of the plantar surfaces (i.e., soles) of the feet are also specifically noted as part of the rating criteria under DC 5276 for acquired flat foot.  In consideration of the foregoing, the Board finds that the diagnosis of bilateral plantar fasciitis reported by the Veteran at the Board hearing is encompassed in the grant of service connection for bilateral flat feet.  There are no other current diagnoses pertaining to the feet of record.

Withdrawal of Service Connection Appeals for Hearing Loss and Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the February 2015 Board hearing, the Veteran requested to withdraw the appealed issues of service connection for hearing loss and tinnitus.  See Board hearing transcript, pages 4-5.  Because the Veteran has withdrawn the 

appeal of these issues, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review them.  For this reason, the withdrawn issues will  be dismissed.


ORDER

New and material evidence having been received, reopening of service connection for a back disability is granted.

New and material evidence having been received, reopening of service connection for bilateral knee disabilities is granted.

Service connection for a psychiatric disability, including PTSD and bipolar disorder, is denied.

Service connection for a right knee disability is denied.  

Service connection for a neck disability is denied.

Service connection for bilateral flat feet (pes planus), to include bilateral plantar fasciitis, is granted.

Service connection for hearing loss is dismissed.

Service connection for tinnitus is dismissed.



REMAND

Service Connection for Back and Left Knee Disability

The issues of service connection for back and left knee disabilities are remanded for updated VA treatment records and a supplemental VA medical opinion.  At the February 2015 Board hearing, the Veteran testified that she had been diagnosed with back and knee arthritis approximately one year ago during the course of VA treatment.  The most recent VA treatment records are dated in January 2014 and show no diagnosis of arthritis.  Because all current diagnoses must be considered in evaluation of the service connection appeals for the claimed back and left knee disability, and additional VA treatment records have been identified as relevant to the appeal, a remand to obtain the Veteran's treatment records from the Omaha VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska, dated from January 2014 to the present should be obtained and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the VA medical opinions obtained in connection with the service connection appeals for the back and left knee disabilities are inadequate.  The February 2013 VA medical opinion for the back disability is inadequate because the VA examiner attributed the Veteran's limited spine motion to congenital scoliosis changes but did not provide an opinion on whether scoliosis was a congenital disease or defect, whether the presumption of soundness is rebutted, and, if so, whether there was aggravation during service.  

The February 2013 VA medical opinion for the left knee disability is inadequate because the VA examiner opined that it was "more likely than" not that the Veteran's left knee condition was incurred in or caused by the parachute jump while on active duty but inconsistently noted a diagnosis of "left knee contusion, resolved" from January 1990, which suggests that the VA examiner also opined that there was no current left knee disability.  Because of the internal inconsistencies in the VA medical opinion, and the Veteran's reported recent diagnosis of left knee arthritis, clarification regarding the current left knee disability by way of a supplemental VA medical opinion is needed.   

TDIU

In the April 2015 letter submitted in support of the appeal, the VA medical provider wrote that the Veteran was unable to work due to fibromyalgia, thoracic spine compression fracture, psychiatric disability, and chronic pain syndrome.  As this opinion in part suggests unemployability is in part caused by back and, perhaps, left knee disabilities, the issue of entitlement to a TDIU is remanded pending the outcome of the ordered development for the service connection issues.

Accordingly, the issues of entitlement to: (1) service connection for a back disability (reopened); (2) service connection for a left knee disability (reopened); and (3) a TDIU are REMANDED for the following actions:

1.  Obtain any records pertaining to the Veteran's treatment from August 2013 to the present at the Omaha VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Obtain a supplemental medical opinion from the February 2013 VA medical examiner who examined the Veteran's back disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide an opinion on the following:

a)  Is the congenital scoliosis a disease or a defect?  (Note: A disease is capable of improvement or deterioration, while a defect is static.)

 b) If the scoliosis is a congenital disease: 

(i) Did scoliosis clearly and unmistakably (i.e., obviously and manifestly) exist prior to service?  
   
(ii)  Did scoliosis clearly and unmistakably (i.e., obviously and manifestly) not permanently worsen beyond its normal progress during service?

 c)  If scoliosis is a congenital defect: 

(i)  Is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?

 d) For each back diagnosis other than scoliosis, is it at least as likely as not (a 50 percent or greater probability) that the back disability was caused by or etiologically related to service, to include any injury, disease, or event therein?

When providing the medical opinions, the examiner should address the Veteran's recent report of having been diagnosed with low back arthritis in 2014, diagnoses of degenerative disc disease of the thoracic spine and partial compression deformity at T8 in VA treatment records, and the reported in-service back injury during a parachute jump.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

3.  Obtain a supplemental medical opinion from the February 2013 VA medical examiner who examined the Veteran's left knee disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should clarify the current diagnosis for the left knee disability, and state, for each current diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current left knee disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

The examiner should consider the Veteran's report of having been diagnosed with low back arthritis in 2014 and address the in-service treatment for back pain in May 1989.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 


4.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


